DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of the amendment to claim 10 to recite “an integrally formed acetabular cup implant,” the previously allowed claim 10 is not rejected under 112 (please see the rejection below).
Applicant’s arguments the prior art Collins does not disclose a first surface area that covers at least 30% of the entire surface of the implant, see pages 7-8, filed 01/26/2022, with respect to the rejection(s) of claim(s) 1-2, 4-5 and 7-9 under 102(a)(1) as being anticipated by Collins et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thomas et al. WO 2012/050837 A1.
In light of the amendment to recite “an integrally formed acetabular cup implant,” the examiner has withdrawn the previous 102(a)(1) rejection to Vargas et al.
In light of the amendment to claim 1 to further include “a first surface area covers at least 30% of the entire surface of the implant,” the examiner has withdrawn the previous 102(a)(1) rejection over Hao et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 10 was amended to include the limitation “an integrally formed acetabular cup implant.” However, the drawings and specification doesn’t provide support for an acetabular cup implant but rather a hip implant having an acetabulum portion, ischium portion, pubic bone portion and an ilium portion. Furthermore, it is unclear what applicant regards as an “integrally formed” acetabular cup implant. The drawings all show portions/segments that are connected to form a hip implant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al. WO 2012/050837 A1.
Regarding Claims 1, 14, Anderson et al. discloses an integrally formed acetabular cup implant 10a comprising an implant body with a first surface area 14a configured for contact with soft connective tissue and a second surface area 16a configured for contact with bone tissue, wherein the first surface area 14a is covered by a coating comprising tantalum and a second surface that is not tantalum (page 9, lines 20-25 and page 10, lines 10-25). Thomas et al. discloses wherein the first surface area 14a covers at least 30% of the entire surface of the implant, or at least 50% and preferably at least 70% of the entire surface of the implant (as seen in Figures 1-2). However, should applicant argue that Thomas et al. does not expressly disclose the first surface area covers 50 to 70% of the entire surface of the implant, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas’s implant to have a first surface formed of a coating that extends 50% or up to 70% for the purpose of fostering integration with living bone tissue and enhance the fixation of the orthopedic implant and the bone tissue (page 6, lines 14-20, page 10, lines 10-25).
Regarding Claim 4, Anderson al. discloses wherein the second surface area 16a is formed by the material forming the implant body (as seen in Figures 2 and 7, the main part of the body, forming the shaft 20 and upper portion 12).
Regarding Claim 5, Anderson et al. discloses wherein the first surface area comprises a
surface topography that is generally formed by the surface of the implant body underneath the coating (as seen in Figures 1-2, the first surface area 14a is formed by the surface underneath 16a the coating, see Figure 2).
Regarding Claim 8, Anderson et al. discloses wherein the second surface area has the same surface topography as the first surface area (as seen in Figure 2, the first and second surface area is the shaft or substrate of the device).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774